SHEVIN, Judge.
Thomas Adams appeals a judgment of convictions for two separate incidents of direct criminal contempt. We affirm the first contempt conviction, reverse the second contempt conviction and vacate the sentence imposed on the second conviction. The first incident falls within the scope of conduct that is “insulting to the judge or degrad[ing] to the dignity of the court....” Martinez v. State, 339 So.2d 1133, 1135 (Fla. 2d DCA 1976), approved, 346 So.2d 68 (Fla.1977). However, defendant may not be found guilty of contempt in the second instance where, as here, defendant’s statements can be viewed as a “single outburst.” Williams v. State, 599 So.2d 255, 256 (Fla. 1st DCA 1992); Ricci v. State, 549 So.2d 1186 (Fla. 2d DCA 1989); Butler v. State, 330 So.2d 244 (Fla. 2d DCA), cert. denied, 429 U.S. 863, 97 S.Ct. 168, 50 L.Ed.2d 142 (1976). Accordingly, the trial court must vacate the conviction and sentence imposed thereon.
Affirmed, in part; reversed, in part; sentence vacated, in part; and cause remanded, with directions.